DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/28/2022 has been entered. Claims 1-30 are pending. Claims 1-6, 8-13, 15-28, and 30 are currently rejected. Claims 7, 14, and 29 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-6, 8-13, 15-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083939 A1) hereinafter “Park”, in view of Xi et al. (US 2020/0288479 A1) hereinafter “Xi”.
Regarding claim 1:

Park does not disclose wherein the one or more multi-panel capabilities comprise: a time duration for switching between active panels, of the plurality of panels, that are scheduled for back-to-back transmission.
Xi teaches identifying a multi-panel capability comprising time duration for switching between active panels, of a plurality of panels, that are scheduled for back-to-back transmission (Para. [0088]-[0090], [0101], and [0107], WTRU processing time/scheduling offset for beam switching).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Park in view of Xi to include the feature that the one or more multi-panel capabilities comprise: a time duration for switching between active panels, of the plurality of panels, that are scheduled for back-to-back transmission, in order to enable beam switching and ensure configuration for beam switching is supported by the user equipment. 
Regarding claim 2:
Park further discloses wherein transmitting the indication of the one or more multi-panel capabilities comprises: transmitting a communication that includes the indication of the one or more multi-panel capabilities, the communication comprising: a radio resource control (RRC) communication, or an uplink control information (UCI) communication (Para. [0263]; a capability report for SRS transmission can be viewed as an uplink control information communication).
	Regarding claim 3:
Park further discloses wherein the one or more multi-panel capabilities further comprise at least one of: a quantity of the plurality of panels, respective identifiers associated with the plurality of panels, 
Regarding claim 4:
Park further discloses wherein the one or more multi-panel capabilities further comprise: an indication of a group of panels, of the plurality of panels, that share one or more parameters (Para. [0278]). 
Regarding claim 5:
Park further discloses wherein the one or more parameters further comprise at least one of: a same power control parameter, a same timing alignment, or a same activation status (Para. [0278], “the UE may identify that two panels are used” can be viewed as the two panels share a same activation status).
Regarding claim 6:
Park further discloses wherein the one or more multi-panel capabilities comprises: a quantity of the plurality of panels (Para. [0263]); and wherein the method further comprises: receiving, from the BS, an indication of one or more requested panels, of the plurality of panels, that are to be used for communication with the BS (Para. [0264]). 
	Regarding claims 8-13:
	See rejections of claims 1-6.  Claims 8-13 are directed to features similar to those recited by claims 1-6.  
	Regarding claim 15:
Park further discloses wherein transmitting the scheduling configuration comprises: transmitting a communication that includes the scheduling configuration, the communication comprising: a radio 
Regarding claim 16:
Park in view of Xi discloses a user equipment (UE) (Fig. 18, 1820) for wireless communication, comprising: a memory (Fig. 18, 1822); and one or more processors (Fig. 18, 1821) operatively coupled to the memory, the memory and the one or more processors configured to: identify one or more multi-panel capabilities for multi-panel operation of a plurality of panels associated with the UE; wherein the one or more multi-panel capabilities comprise: a time duration for switching between active panels, of the plurality of panels, that are scheduled for back-to-back transmission; and transmit, to a base station (BS), an indication of the one or more multi-panel capabilities. (See rejection of claim 1).
Regarding claims 17-21:
See rejections of claims 2-6.  Claims 17-21 are directed to features similar to those recited by claims 2-6.  
Regarding claim 23:
Park in view of Xi discloses a base station (BS) (Fig. 18, 1810) for wireless communication, comprising: a memory (Fig. 18, 1812); and one or more processors (Fig. 18, 1811) operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a user equipment (UE), an indication of one or more multi-panel capabilities for multi-panel operation of a plurality of panels associated with the UE wherein the one or more multi-panel capabilities comprise: a time duration for switching between active panels, of the plurality of panels, that are scheduled for back-to-back transmission; and transmit, to the UE and based at least in part on the one or more multi-panel capabilities, a scheduling configuration for multi-panel operation of the plurality of panels (See rejection of claim 8).
Regarding claims 24-28 and 30:
.

Allowable Subject Matter
Claims 7, 14, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding rejections of claims 1, 8, 16, and 23 under 35 U.S.C. 102 based on Park have been considered but are moot in light of the new ground of rejection under 35 U.S.C 103 based on Park and Xi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465